Wedell, J.
(concurring): I concur in the conclusion of the majority. I disagree entirely with petitioner and the minority opinion that no secrecy of the ballot was intended for the absentee voter. This court has never so held and, if it should so hold, I would definitely dissent.
It is common knowledge that Democrats and Republicans alike, consistently have been solemnly assured they possessed the right of secrecy in their ballot. It is common knowledge the voter has been informed again and again by Republicans when they desired Democratic votes and by Democrats when they sought Republican votes, that his ballot was secret. These absentee voters who have intervened and appeared in this case to assert their right to have the secrecy of their ballot protected will receive that protection at my hands, irrespective of their political faith, to the extent I can legally protect that right.
Strange as it may seem, the solemn promise, assurance and pledge of secrecy suddenly appears to have been completely forgotten by the petitioner and also by some others. It also appears it has been completely forgotten that such assurance to the voter was based upon the law of this state. Candidates and their representatives may suddenly and conveniently forget or ignore those laws, *838but courts are not permitted to do so. I refuse to deliberately set myself to the task of discovering some apparently plausible excuse or pretext whereby the true purpose and intent of the lawmakers may be evaded and the secrecy of the absentee ballot completely destroyed. I refuse by mandamus, or otherwise, to compel election officials to do that which the lawmakers have seen fit to designate as a crime and have made punishable by fine or imprisonment in the state penitentiary, or both.
Now, how does the petitioner propose to answer the penal provision of our law designed to safeguard the secrecy of the ballot? Curious as it may seem, he makes no attempt to meet that clear expression of the legislative will. The provision and its intent is too clear to admit of argument. Instead of attempting to meet it frankly the provision is completely ignored. This court, however, is not permitted to ignore the plain intent and purpose of the lawmakers. On the contrary, courts are required to give expression to and to make effective the legislative will.
What would have happened to the secrecy of the ballot in the instant case had petitioner or his representatives been permitted to examine the affidavits in question.? I refuse to discuss a purely abstract question. The issue now before us is whether secrecy would have been violated, in the instant case, if petitioner’s request for inspection of the affidavits had been allowed at the time it was made and in the circumstances under which it was made. Petitioner’s contention that permission to examine the affidavits would not have destroyed the secrecy of the ballot, is simply idle talk and worthy of little, if any, serious consideration. Before pursuing that subject further, however, it is well to note if petitioner’s contention that the law does not provide for any secrecy in case of absentee ballots be correct, then obviously there would be no need of petitioner’s insistence that an examination of the affidavits would not have destroyed the secrecy of the ballot. A mere statement of essential facts, however, is itself proof conclusive that the granting of permission to petitioner or his representatives to examine the affidavits as well as the ballots would have destroyed completely all secrecy of the absentee ballots and would have constituted a plain violation of the penal provisions of our law. It is not contended, in the instant case, petitioner’s representatives had not been permitted to examine the ballots or that they were not in fact examining the ballots at the time they requested permission to examine the affidavits. In any event there *839does not appear to be any question concerning the fact that petitioner’s representatives were permitted to examine the ballots. Incidentally, I may also say that since our decision was announced in the instant case petitioner has filed a second original proceeding in mandamus in this court touching the same election and the state canvassing board, in which he sets forth the ballots by number which he claims were illegally counted for reasons other than those pertaining to the affidavits. (Case No. 35,124.) Since petitioner does not contend, in the instant case, that his representatives were not permitted to examine the ballots or that they did not in fact examine them, it may of course be assumed in the instant case without reference to the averments contained in the second proceeding in mandamus, that the ballots were examined by petitioner’s representatives.
The ballots bore the same number as the identifying affidavits. The affidavits, of course, contained the name of the voter. Had petitioner’s representatives been permitted to examine also the affidavits, then manifestly the manner in which each elector had cast his vote could no longer have been a secret. These are the plain facts upon which this court is asked to compel the canvassing board to do that which the law says it shall not do, namely, disclose how the elector cast his vote. It should not be forgotten the petitioner did not seek an order of this court directing the canvassing board to first clip the number from the affidavits (or ballots), and then permit examination of the affidavits. What petitioner did ask this court to do was to compel the canvassing board to permit him or his representatives to examine the affidavits transmitted to the secretary of state. It is obvious it was not preservation of the secrecy of the ballot with which petitioner was concerned. If it was only the right of challenge with which petitioner was actually concerned the affidavits might have been challenged, if such right of challenge then existed, as well without the number being retained upon the affidavits (or ballots), as with it. Irrespective, however, of what the motive for permission to inspect the affidavits may have been, the result would have been exactly the same, namely, the complete destruction of the secrecy of the ballot.
I know of no individual or group of individuals who hold a monopoly upon the sincere desire for fair and honest elections. That such elections must be preserved and maintained is readily conceded and, of course, is the deep conviction and ardent desire of every good *840citizen. The decision of the majority in nowise infringes upon the right of petitioner to contest the instant election in the manner provided by law if grounds for contest exist. The decision of the majority, however, preserves the secrecy of the absentee ballot as far as the law permits it to be preserved. I find myself wholly unable to agree with the contention of the petitioner and the minority view that permission to examine the affidavits as transmitted to the secretary of state would not have destroyed the secrecy of the' ballots in question. The affidavits, of course, remain subject to proper challenge in a contest action with the result that petitioner has suffered the loss of no substantial right necessary to the preservation of free and honest elections. The writ which the petitioner seeks, however, cannot issue in a mandamus proceeding.
There are other phases of this proceeding which might be discussed, but in view of the thorough and exhaustive manner in which they have been treated in the majority opinion, I deem it entirely unnecessary to dwell upon them further.